Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants’ definition which is not specifically set forth in the claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 5, and 8-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nister (US 20190243371), herein after referred to as Nister.
Regarding Claim 1, Nister teaches:
 A collision avoidance method for an autonomous driving vehicle (ADV), the method comprising: A) obtaining a current vehicle state of the ADV and a planned trajectory of the ADV over a predetermined drive period, wherein the planned trajectory is generated according to an initial vehicle state of the ADV and an environment of the ADV when the ADV is at the initial vehicle state, and wherein the initial vehicle state is a vehicle state of the ADV when the ADV is at a start point of the predetermined drive period; ([0118] “ With respect to FIG. 4A, if the vehicle 102 is following an object 106, the vehicle 102 may determine that it is following at an unsafe distance (e.g., because the vehicle-occupied trajectory(ies) 402 of the vehicle 102 overlaps the object-occupied trajectory(ies) 404 of the object 106).”
B) generating a simulated trajectory over at least a portion of the predetermined drive period based on the current vehicle state and the planned trajectory; ([0111] “ With reference to two or more actors, and with respect to FIG. 3D, the trajectory generator 138 may generate the trajectories 306 and 308 for the vehicle 102, and may generate the trajectories 312 and 314 for the object 106 (which may be another vehicle, in this example).”)
C) determining whether the simulated trajectory overlaps with an obstacle; ([0112] “As a result of the object 106 moving, in the example of FIG. 3D, toward the vehicle 102, as the vehicle 102 follows the trajectory 304 (e.g., a driving trajectory prior to intersection or near-intersection of the trajectories 306 and 312) and the object 106 follows the trajectory 310 (e.g., a driving trajectory prior to the intersection or near intersection of the trajectories 306 and 312), the vehicle 102 and the object 106 are approaching one another. As a result, once the trajectories 306 and 312 (and/or 308 and 314) are determined to intersect, or are determined to be within a threshold distance to intersecting (e.g., using a bump function, as described herein), the vehicle 102 may implement the safety procedure corresponding to the trajectory 306, the trajectory 308, and/or another trajectory in between the two.”)
and D) decelerating the ADV in response to a determination result that the simulated trajectory overlaps with an obstacle. ([0118] “With respect to FIG. 4A, if the vehicle 102 is following an object 106, the vehicle 102 may determine that it is following at an unsafe distance (e.g., because the vehicle-occupied trajectory(ies) 402 of the vehicle 102 overlaps the object-occupied trajectory(ies) 404 of the object 106). In such a scenario, the vehicle 102 may implement its safety procedure and begin to slow down to avoid a collision with the object 106. In some examples, as the vehicle 102 slows down, the length of the vehicle-occupied trajectory(ies) 402 may decrease (e.g., because the speed is less, the time to stop—and thus execute the safety procedure—would also be less), and because the vehicle 102 would be moving further away from the object 106 by slowing down, the vehicle-occupied trajectory(ies) 402 would eventually not overlap with or intersect with the object-occupied trajectory(ies) 404.”)
Regarding Claim 2, Nister teaches the limitations of Claim 1 and further teaches:
wherein the method further comprises: determining whether the obstacle is a static obstacle; [0081] “The obstacle avoidance component(s) 128 may include a state determiner 132, a safety procedure determiner 134, a claimed set determiner 136, a trajectory generator 138, a safety potential calculator 140, a control analyzer 142, and/or one or more additional or alternative components. The state determiner 132 may determine a state of the actors (e.g., the vehicle 102 and the objects 106, static or dynamic) in the environment.”
and stopping the ADV in response to determining that the obstacle is a static obstacle. ([0108] “For example, and with respect to FIG. 3B, the trajectory generator 138 may generate the trajectory 306, represented by a corresponding claimed set as determined by the claimed set determiner 136, corresponding to the safety procedure, and the vehicle 102 may implement the safety procedure at time, TI, such that the vehicle 102 stops just prior to colliding with the static object 302.”)
Regarding Claim 4, Nister teaches the limitations of Claim 2 and further teaches:
wherein the method further comprises: determining whether the obstacle moves away from the simulated trajectory; ([0198] “ However, in the relative view of FIG. 9B, the object 106B looks as if it is moving away from the vehicle 102. This may be because although the object 106B is moving in the same or similar direction as the vehicle 102, the object 106B is traveling slower than the vehicle 102, and thus is moving toward the vehicle 102, but at a slower speed as the vehicle 102, thereby increasing the space between the vehicle 102 and the object 106B.
accelerating the ADV to a speed when the ADV is at the current vehicle state, in response to determining that the obstacle is not a static obstacle and moves away from the simulated trajectory;([0118] “in some examples, as the vehicle 102 slows down, the length of the vehicle-occupied trajectory(ies) 402 may decrease (e.g., because the speed is less, the time to stop—and thus execute the safety procedure—would also be less), and because the vehicle 102 would be moving further away from the object 106 by slowing down, the vehicle-occupied trajectory(ies) 402 would eventually not overlap with or intersect with the object-occupied trajectory(ies) 404. If the vehicle 102 is not yet at a complete stop at the time there is no longer an intersection, the vehicle 102 may abort the safety procedure and hand off control back to the planning layer or the control layer of the autonomous driving software stack, for example. Thus, the vehicle 102 may implement the safety procedure only when and for as long as danger exists, and then may abort the safety procedure.”)
and driving the ADV at a speed lower than the speed when the ADV is at the current vehicle state, in response to determining that the obstacle is not a static obstacle but does not move away from the simulated trajectory. ([Fig 4A] [0118] “With respect to FIG. 4A, if the vehicle 102 is following an object 106, the vehicle 102 may determine that it is following at an unsafe distance (e.g., because the vehicle-occupied trajectory(ies) 402 of the vehicle 102 overlaps the object-occupied trajectory(ies) 404 of the object 106). In such a scenario, the vehicle 102 may implement its safety procedure and begin to slow down to avoid a collision with the object 106”)
Regarding Claim 5, Nister teaches the limitations of Claim 1 and further teaches:
wherein the steps A to D are repeated at a predetermined time interval over at least a portion of the predetermined drive period. ([0161] “In some examples, the time interval between the first time that there is an intersection between just slightly dilated occupied sets (e.g., in time-slices of the claimed set) and the first time that both actors are fully stopped, which may be zero when there is no intersection, may be used. This function may be bounded, non-negative, and strictly positive on the unsafe set. The function may also stay constantly zero when there is no intersection, may stay constant until the intersection when there is one, and may decrease after the intersection when there is one. Hence, the smoothness of the function may be the only thing left to ensure, which may already be the case when there is an intersection and when there is not. In the transition just when the intersection appears, this may be handled by using a monotonic function of the time interval that flattens space near zero like a bump function does at its boundaries.”)
Regarding Claim 6, Nister teaches the limitations of Claim 1 and further teaches:
wherein the step B comprises: generating a set of simulated vehicle states each corresponding to a time step over the predetermined drive period; ([0193] “ For example, time slice 902A may correspond to a current time, time slice 902B may correspond to a time somewhere along the safety procedure, and time slice 902C may correspond to an end time for at least one of the safety procedures corresponding to the vehicle 102, the object 10BA, or the object 106B (e.g., where the vehicle 102, the object 102A, and/or the object 102B come to a complete stop, complete their respective safety procedure, and/or reach their actor state objective, as described herein).”)
and generating the simulated trajectory based on the set of simulated vehicle states. ([0191] “ the system may determine, for each time slice (e.g., for each segment of time used by the system, or each discrete time step), a change in location and orientation of the vehicle with respect to a first time slice (e.g., the current time). The system may then apply a transformation (e.g., an affine transformation), as a function of the change in location and orientation, to the vehicle-occupied trajectory for each time slice after the first time slice in order to visually cancel out (at least along the axis[es] of movement) the change in the vehicle-occupied trajectory over time. The system may also apply the same transformation, based on the change in location and orientation of the vehicle, to the object-occupied trajectories for each time slice after the first time slice in order to render the object-occupied trajectories in relation to the now (substantially) static vehicle-occupied trajectory.”)
Regarding Claim 8, Nister teaches the limitations of Claim 1 and further teaches:
wherein the current vehicle state comprises a current vehicle position and a current vehicle heading. ([Figs 4A-E] [0294] “As such, in some examples, the IMU sensor(s) 1166 may enable the vehicle 102 to estimate heading without requiring input from a magnetic sensor by directly observing and correlating the changes in velocity from GPS to the IMU sensor(s) 1166. In some examples, the IMU sensor(s) 1166 and the GNSS sensor(s) 1158 may be combined in a single integrated unit.”)
Regarding Claim 9, Nister teaches the limitations of Claim 1 and further teaches:
wherein each of the set of simulated vehicle states comprises a simulated vehicle position and a simulated vehicle heading. ([Fogs 2C-E] [0111] “With reference to two or more actors, and with respect to FIG. 3D, the trajectory generator 138 may generate the trajectories 306 and 308 for the vehicle 102, and may generate the trajectories 312 and 314 for the object 106 (which may be another vehicle, in this example). The trajectories 312 and 314 for the object 106 may be based on a bounding polygon, similar to that of the vehicle 102, with a size extending between bounding lines 318A and 318B. The trajectory 312 may include a braking profile corresponding to a safety procedure (e.g., similar to the trajectory 306 for the vehicle 102) determined for the object 106 (e.g., based on a state, a control model, a control policy, a type, a size, and/or other information of the object 106 as perceived and/or determined by the vehicle 102). The trajectory 314 may include a maximum braking profile corresponding to a more aggressive braking profile for the safety procedure, similar to that of the trajectory 308 of the vehicle 102. In any example, the points in space-time occupied by the projection of the trajectories 306 and 308 may include the claimed set of the vehicle 102, and the points in space-time occupied by the projection of the trajectories 312 and 314 may include the claimed set of the object 106.”)
Regarding Claim 10, Nister teaches the limitations of Claim 1 and further teaches:
further comprising: scanning the environment of the ADV to detect existence of obstacles in the environment. ([0299] “ The ACC systems may use RADAR sensor(s) 1160, LIDAR sensor(s) 1164, and/or a camera(s).”)
Regarding Claim 11, Nister teaches the limitations of Claim 11 and further teaches:
wherein the obstacle is detected based on a real-time detection manner. ([0266] “The processor(s) 1110 may further include a real-time camera engine that may include a dedicated processor subsystem for handling real-time camera management." [0320] "For inferencing, the server(s) 104 may include the GPU(s) 1184 and one or more programmable inference accelerators (e.g., NVIDIA's TensorRT 3). The combination of GPU-powered servers and inference acceleration may make real-time responsiveness possible.”)
Regarding Claim 12, Nister teaches:
a processor; and a memory for storing instructions executable by the processor; wherein the processor is configured to perform a collision avoidance method for controlling the ADV, ([Fig 11C, Items 118, 1120, 1128])
wherein the processor is configured to perform a collision avoidance method for controlling the ADV, ([0184] “FIG. 8 is a flow diagram showing a method 800 for obstacle avoidance, in accordance with some embodiments of the present disclosure.")
wherein the method comprises: A) obtaining a current vehicle state of the ADV and a planned trajectory of the ADV over a predetermined drive period, wherein the planned trajectory is generated according to an initial vehicle state of the ADV and an environment of the ADV when the ADV is at the initial vehicle state, and wherein the initial vehicle state is a vehicle state of the ADV when the ADV is at a start point of the predetermined drive period; ([0118] “ With respect to FIG. 4A, if the vehicle 102 is following an object 106, the vehicle 102 may determine that it is following at an unsafe distance (e.g., because the vehicle-occupied trajectory(ies) 402 of the vehicle 102 overlaps the object-occupied trajectory(ies) 404 of the object 106).”
B) generating a simulated trajectory over at least a portion of the predetermined drive period based on the current vehicle state and the planned trajectory; ([0111] “ With reference to two or more actors, and with respect to FIG. 3D, the trajectory generator 138 may generate the trajectories 306 and 308 for the vehicle 102, and may generate the trajectories 312 and 314 for the object 106 (which may be another vehicle, in this example).”)
C) determining whether the simulated trajectory overlaps with an obstacle; ([0112] “As a result of the object 106 moving, in the example of FIG. 3D, toward the vehicle 102, as the vehicle 102 follows the trajectory 304 (e.g., a driving trajectory prior to intersection or near-intersection of the trajectories 306 and 312) and the object 106 follows the trajectory 310 (e.g., a driving trajectory prior to the intersection or near intersection of the trajectories 306 and 312), the vehicle 102 and the object 106 are approaching one another. As a result, once the trajectories 306 and 312 (and/or 308 and 314) are determined to intersect, or are determined to be within a threshold distance to intersecting (e.g., using a bump function, as described herein), the vehicle 102 may implement the safety procedure corresponding to the trajectory 306, the trajectory 308, and/or another trajectory in between the two.”)
and D) decelerating the ADV in response to a determination result that the simulated trajectory overlaps with an obstacle. ([0118] “With respect to FIG. 4A, if the vehicle 102 is following an object 106, the vehicle 102 may determine that it is following at an unsafe distance (e.g., because the vehicle-occupied trajectory(ies) 402 of the vehicle 102 overlaps the object-occupied trajectory(ies) 404 of the object 106). In such a scenario, the vehicle 102 may implement its safety procedure and begin to slow down to avoid a collision with the object 106. In some examples, as the vehicle 102 slows down, the length of the vehicle-occupied trajectory(ies) 402 may decrease (e.g., because the speed is less, the time to stop—and thus execute the safety procedure—would also be less), and because the vehicle 102 would be moving further away from the object 106 by slowing down, the vehicle-occupied trajectory(ies) 402 would eventually not overlap with or intersect with the object-occupied trajectory(ies) 404.”)
Regarding Claim 13, Nister teaches:
A non-transitory computer-readable storage medium having stored therein instructions that, when executed by a processor, causes the processor to perform a collision avoidance method for controlling an autonomous driving vehicle (ADV), ([0183] “The methods may also be embodied as computer-usable instructions stored on computer storage media." [0184] " FIG. 8 is a flow diagram showing a method 800 for obstacle avoidance, in accordance with some embodiments of the present disclosure.")
wherein the method comprises: A) obtaining a current vehicle state of the ADV and a planned trajectory of the ADV over a predetermined drive period, wherein the planned trajectory is generated according to an initial vehicle state of the ADV and an environment of the ADV when the ADV is at the initial vehicle state, and wherein the initial vehicle state is a vehicle state of the ADV when the ADV is at a start point of the predetermined drive period; ([0118] “ With respect to FIG. 4A, if the vehicle 102 is following an object 106, the vehicle 102 may determine that it is following at an unsafe distance (e.g., because the vehicle-occupied trajectory(ies) 402 of the vehicle 102 overlaps the object-occupied trajectory(ies) 404 of the object 106).”
B) generating a simulated trajectory over at least a portion of the predetermined drive period based on the current vehicle state and the planned trajectory; ([0111] “ With reference to two or more actors, and with respect to FIG. 3D, the trajectory generator 138 may generate the trajectories 306 and 308 for the vehicle 102, and may generate the trajectories 312 and 314 for the object 106 (which may be another vehicle, in this example).”)
C) determining whether the simulated trajectory overlaps with an obstacle; ([0112] “As a result of the object 106 moving, in the example of FIG. 3D, toward the vehicle 102, as the vehicle 102 follows the trajectory 304 (e.g., a driving trajectory prior to intersection or near-intersection of the trajectories 306 and 312) and the object 106 follows the trajectory 310 (e.g., a driving trajectory prior to the intersection or near intersection of the trajectories 306 and 312), the vehicle 102 and the object 106 are approaching one another. As a result, once the trajectories 306 and 312 (and/or 308 and 314) are determined to intersect, or are determined to be within a threshold distance to intersecting (e.g., using a bump function, as described herein), the vehicle 102 may implement the safety procedure corresponding to the trajectory 306, the trajectory 308, and/or another trajectory in between the two.”)
and D) decelerating the ADV in response to a determination result that the simulated trajectory overlaps with an obstacle. ([0118] “With respect to FIG. 4A, if the vehicle 102 is following an object 106, the vehicle 102 may determine that it is following at an unsafe distance (e.g., because the vehicle-occupied trajectory(ies) 402 of the vehicle 102 overlaps the object-occupied trajectory(ies) 404 of the object 106). In such a scenario, the vehicle 102 may implement its safety procedure and begin to slow down to avoid a collision with the object 106. In some examples, as the vehicle 102 slows down, the length of the vehicle-occupied trajectory(ies) 402 may decrease (e.g., because the speed is less, the time to stop—and thus execute the safety procedure—would also be less), and because the vehicle 102 would be moving further away from the object 106 by slowing down, the vehicle-occupied trajectory(ies) 402 would eventually not overlap with or intersect with the object-occupied trajectory(ies) 404.”)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over by Nister (US 20190243371), herein after referred to as Nister, in view of Asakura (US 20190071098), herein after referred to as Asakura.
Nister teaches the limitations of Claim 1, but does not explicitly teach:
wherein the method further comprises: generating, after the ADV is stopped, a second planned trajectory according to a second initial vehicle state of the ADV and an environment of the ADV where the ADV is stopped, wherein the second initial vehicle state is a vehicle state of the ADV when the ADV is stopped.
In the same field of endeavor, Asakura teaches:
wherein the method further comprises: generating, after the ADV is stopped, a second planned trajectory according to a second initial vehicle state of the ADV and an environment of the ADV where the ADV is stopped, wherein the second initial vehicle state is a vehicle state of the ADV when the ADV is stopped. ([Fig 6B & 6D] [0111] “ More specifically, the avoidance controller 228 causes the speaker 64 to output an alarm indicating that the automated driving controller 120 is in a predetermined state and decelerates or stops the subject vehicle M such that the subject vehicle M and the obstacle do not interfere with each other by controlling the brake device 94. In addition, the avoidance controller 228 causes the subject vehicle M to avoid the obstacle by controlling the steering device 92.”)
	The above pieces of prior art are considered analogous as they both represent inventions in the vehicle control field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Nister to calculate a new path after the collision-prevention maneuver as taught by Asakura to reduce discomfort for occupants [0017]. Motivation to combine Nister with Asakura to a person having ordinary skill in the art comes from the prior art being analogous in the field of vehicle control and knowledge well known in the art, as well as from Nister [0337].
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over by Nister (US 20190243371), herein after referred to as Nister, in view of Moshchuk (US 20180354513)), herein after referred to as Moshchuk.
Nister teaches the limitations of Claim 1, and further teaches:
wherein the reference vehicle state is initialized by the current vehicle state at an initial time step To. ([Fig 3, see time axis])
Nister does not explicitly teach:
wherein generating a simulated vehicle state of the set of simulated vehicle states at a time step Tk (k is a natural number) over the predetermined period comprises: selecting on the planned trajectory a closest waypoint to a reference vehicle state at a time step Tkl. prior to the time step Tk;
comparing the reference vehicle state with the closest waypoint to determine a road wheel angle;
and generating the simulated vehicle state at the time step Tk based on the reference vehicle state and the road wheel angle;
In the same field of endeavor, Moshchuk teaches:
wherein generating a simulated vehicle state of the set of simulated vehicle states at a time step Tk (k is a natural number) over the predetermined period comprises: selecting on the planned trajectory a closest waypoint to a reference vehicle state at a time step Tkl. prior to the time step Tk; ([Col 10, 34-40] “With reference to FIG. 5, the vehicle 10 has a planned trajectory or path as indicated by the waypoints 402, 404, 406, 408, 410, 412. The center of gravity (CG) 522 of the vehicle 10 travels along a predicted path or trajectory 528 and the vehicle's center of rotation is indicated by reference 524. As shown, the vehicle's predicted path 528 deviates from the planned trajectory indicated by the waypoints." [Col 7, 41-49] "To minimize the path tracking error, a radial error 514 and a heading error 516 are defined. The radial or lateral distance error, ΔL.sub.i, 514, is defined as the radial distance between a line 520 tangent to the predicted trajectory 528 and a line 532 tangent to the waypoint trajectory at each waypoint.")
comparing the reference vehicle state with the closest waypoint to determine a road wheel angle; ([Col 1, 61-67] “  determine a plurality of waypoints indicating a planned vehicle path of travel, … determine a steering control goal using the road wheel angle that tracks and measures a difference between a current vehicle path and the planned vehicle path,”)
and generating the simulated vehicle state at the time step Tk based on the reference vehicle state and the road wheel angle; ([Col 2, 22-33] “designing a steering control goal using a cost function that reduces a difference between a current vehicle path and the planned vehicle path, wherein the cost function includes a cost associated with a radial error and a cost associated with a heading error, and wherein the cost function can be expressed in a nonsingular form as a function of the road wheel angle, one or more vehicle geometric parameters, and the plurality of waypoints, determining an optimal steering control signal by minimizing the cost function subject to a constraint driven by the maximum road wheel angle rate, and providing the control signal to a steering controller.”)
	The above pieces of prior art are considered analogous as they both represent inventions in the vehicle control field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Nister to calculate a road wheel angle based on current trajectory and a waypoint of the intended trajectory as taught by Moshchuk to determine a needed wheel angle to change a current vehicle trajectory to the intended trajectory [Col 2]. Motivation to combine Nister with Moshchuk to a person having ordinary skill in the art comes from the prior art being analogous in the field of vehicle control and knowledge well known in the art, as well as from Nister [0337].
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB D UNDERBAKKE whose telephone number is (571)272-6657. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB DANIEL UNDERBAKKE/Examiner, Art Unit 3662                                                                                                                                                                                                        /MACEEH ANWARI/Primary Examiner, Art Unit 3663